Case 2:21-cv-02062-DMG-AS Document 10-2 Filed 03/12/21 Page 1 of 3 Page ID #:135



  1 Michael P. West, Esq. (SBN 172478)
    Ashley A. Escudero, Esq. (SBN 250473)
  2 CLARK HILL LLP
    1055 West Seventh Street, 24th Floor
  3 Los Angeles, California 90017
  4 Telephone:  (213) 891 9100
    Facsimile: (213) 488-1178
  5 mwest@clarkhill.com
    aescudero@clarkhill.com
  6
    Attorneys for Defendant,
  7 DOWNEY COMMUNITY CARE, LLC DBA BROOKFIELD HEALTHCARE
    CENTER (also sued and served as “Brookfield Healthcare Center”)
  8
  9
                           UNITED STATES DISTRICT COURT
 10
           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 11
 12 CARMEN PADILLA, LETICIA                       Case No.: 2:21-cv-02062 DMG (ASx)
    PADILLA, JOSE PADILLA, JESUS
 13 PADILLA, ISMAEL PADILLA, and
    ALFREDO PADILLA, individuals,                 DECLARATION OF MICHAEL P.
 14                                               WEST, ESQ. IN SUPPORT OF
                                                  DEFENDANT DOWNEY
 15                        Plaintiffs,            COMMUNITY CARE, LLC D/B/A
                                                  BROOKFIELD HEALTHCARE
 16        vs.                                    CENTER’S MOTION TO DISMISS
 17 BROOKFIELD HEALTHCARE                         OR, ALTERNATIVELY, FOR 12(i)
    CENTER, unknown business entity;              HEARING
 18 DOWNEY COMMUNITY CARE LLC, a
    Nevada limited liability company; and         Date:        April 16, 2021
 19 DOES 1 through 10, inclusive,                 Time:        9:30 a.m.
                                                  Crtroom:     8C
 20                        Defendants.
 21
 22        I, Michael P. West, hereby declare the following:
 23        1.     I am over the age of 18 years old, and am a Member with the law firm
 24 Clark Hill, LLP, attorneys of record for Defendants Downey Community Care, LLC
 25 dba Brookfield Healthcare Center (collectively “Defendants”). I submit this declaration
 26 in support of Defendants’ Motion to Dismiss or, alternatively, for 12(i) Hearing. If
 27
 28                               1
      DECLARATION OF MICHAEL P. WEST, ESQ. IN SUPPORT OF DOWNEY
      COMMUNITY CARE, LLC DBA BROOKFIELD HEALTHCARE CENTER’S
        MOTION TO DISMISS OR, ALTERNATIVELY, FOR 12(i) HEARING
Case 2:21-cv-02062-DMG-AS Document 10-2 Filed 03/12/21 Page 2 of 3 Page ID #:136



  1 called as a witness, I would and could testify competently to the following facts, of
  2 which I have personal knowledge.
  3         2.   Attached hereto at Exhibit 1 is a true and correct copy of a California
  4 Department of Public Health COVID-19 Focused Infection Control Survey dated July
  5 16, 2020.
  6         3.   Attached hereto at Exhibit 2 is a true and correct copy of a California
  7 Department of Public Health COVID-19 Focused Infection Control Survey dated
  8 March 30, 2020.
  9         4.   Attached hereto at Exhibit 3 is a true and correct copy of a California
 10 Department of Public Health COVID-10 Focused Infection Control Survey dated June
 11 18, 2020.
 12         5.   Attached hereto at Exhibit 4 is a true and correct copy of the Advisory
 13 Opinion 21-01 on the Public Readiness and Emergency Preparedness Act Scope of
 14 Preemption Provision issued January 8, 2021.
 15         6.   Attached hereto at Exhibit 5 is a true and correct copy of the Advisory
 16 Opinion on the Public Readiness and Emergency Preparedness Act and the March 10,
 17 2020 Declaration under the Act, April 17, 2020 as Modified on May 19, 2020.
 18         7.   Attached hereto at Exhibit 6 is a true and correct copy of the August 14,
 19 2020 letter from the Department of Health and Human Services, Office of the General
 20 Counsel.
 21         8.   Attached hereto at Exhibit 7 is a true and correct copy of the Advisory
 22 Opinion 20-04 on the Public Readiness and Emergency Preparedness Act and the
 23 Secretary’s Declaration under the Act October 22, 2020, as modified on October 23,
 24 2020.
 25         9.   Attached hereto at Exhibit 8 is a true and correct copy of the Fourth
 26 Amendment to the Declaration Under the Public Readiness and Emergency
 27 Preparedness Act for Medical Countermeasures Against COVID-19.
 28                               2
      DECLARATION OF MICHAEL P. WEST, ESQ. IN SUPPORT OF DOWNEY
      COMMUNITY CARE, LLC DBA BROOKFIELD HEALTHCARE CENTER’S
        MOTION TO DISMISS OR, ALTERNATIVELY, FOR 12(i) HEARING
Case 2:21-cv-02062-DMG-AS Document 10-2 Filed 03/12/21 Page 3 of 3 Page ID #:137



  1        10.    Attached hereto at Exhibit 9 is a true and correct copy of the Declaration
  2 Under the Public Readiness and Emergency Preparedness Act for Medical
  3 Countermeasures Against COVID-19.
  4        11.    Attached hereto at Exhibit 10 is a true and correct copy of Executive Order
  5 N-27-20.
  6        12.    Attached hereto at Exhibit 11 is a true and correct copy of the All Facilities
  7 Letter 20-01 published by the California Department of Public Health on January 27,
  8 2020
  9        13.    On March 5, 2021, I met and conferred with counsel for plaintiffs
 10 regarding Defendant’s anticipated Motion to Dismiss.
 11        I declare under penalty of perjury under the laws of the State of California that
 12 the foregoing is true and correct, and that this declaration was executed on March 12,
 13 2021 at Los Angeles, California.
 14
 15                                              /s/Michael P. West
                                                 Michael P. West, Declarant
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                               3
      DECLARATION OF MICHAEL P. WEST, ESQ. IN SUPPORT OF DOWNEY
      COMMUNITY CARE, LLC DBA BROOKFIELD HEALTHCARE CENTER’S
        MOTION TO DISMISS OR, ALTERNATIVELY, FOR 12(i) HEARING
